The opinion of the court was delivered by
Powers, J.
The questions' discussed in this case arise upon exceptions to the referees’ report. On the trial, the parties were at issue as to the terms of the contract of sale that the defendant set up. The plaintiff insisted that the contract of sale was to have effect as such, only upon the delivery to him of defendant’s note with surety. The defendant claimed that the delivery of his sole note completed the trade. The referees found this issue as claimed by the plaintiff, and that, inasmuch as the defendant failed to deliver the note with surety, no property in the horse passed to him. The conversion of the horse is sufficiently made out then, without any reference to the evidence objected to by the defendant.
The plaintiff, on the trial, offered testimony to show that the defendant was engaged in other transactions in horses cotemporaneous with this, which were fraudulent, for the purpose of sustaining the plaintiff’s claim that the defendant purchased the plaintiff’s horse with the fraudulent intent of getting possession thereof and not paying for him. This evidence was received, and *360the question of its admissibility is raised by the defendant. It is not allowable to show the making of other cotemporáneous contracts, as evidence of the making of the particular contract in question, and the evidence was not offered for this purpose. The plaintiff’s offer was, in substance, “ if the contract as claimed by the defendant is found by the triers, then I propose to prove it void by reason of the defendant’s fraud in procuring it” — that the defendant’s intent was, to swindle the plaintiff. For the purpose of showing the defendant’s intent, we think the evidence admissible. Upon this view of the alleged purchase, the defendant’s fraudulent intent is a material fact to be made out; and in such case, collateral transactions may be shown to establish such intent. 1 Greenl. Ev. s. 53. This doctrine is sanctioned by the Supreme Court of the United States. Castle v. Bullard, 23 How. 172 (3 Miller, 494). Mr. Justice Clifford, in that case, uses the following language in reference to the evidence offered, which was of the same import and for the same purpose as in the case at bar: “Similar fraudulent acts are admissible in cases of this description, if committed at or about the same time, and when the same motive may reasonably be supposed to exist, with a view to establish the intent of the defendant in respect to the matters charged against him in the declaration.” Irving v. Motley, 7 Bingh. 543, is a case also in point. The case of Pierce v. Hoffman & Fisher, 24 Vt. 525, is in harmony with the doctrine in Greenleaf and the cases above cited.
The evidence in this case on this point very clearly established a general purpose oh the part of the defendant and his “ pal,” to swindle any and all parties that they could reach ; and their method of operations seems to have been in other cases the same’ as that adopted with the plaintiff, namely, to get up the semblance of a contract as the guise under which to practice their fraud. Such rascals always lament with “ long faces” and “ holy horror” any deviation from well-settled rules of the law of evidence that tends to bring them to their just deserts ; but we are happy to believe in this case, that no such deviation is necessary to accomplish substantial justice.
Judgment affirmed.